IN THE SUPREME COURT OF THE STATE OF NEVADA


                TULELAKE HORSERADISH, INC.,                            No. 69305
                Appellant,
                vs.
                SANTA MARGARITA RANCH, LLC, A                              FILED
                NEVADA LIMITED LIABILITY
                COMPANY; KEN MAHAN; AND MARK
                                                                           JUN 2 0 2016
                S. MAHAN,
                Respondents.

                                   ORDER AFFIRMING IN PART,
                               REVERSING IN PART AND REMANDING
                            This is an appeal from a district court order awarding attorney
                fees following remand. Third Judicial District Court, Lyon County; Leon
                Aberasturi, Judge.
                            Following this court's remand in appellant's previous appeal,
                appellant requested attorney fees for the following five time frames: (1)
                $33,865 from the time appellant instituted the action to when respondents
                accepted the offer of judgment; (2) $8,250 for post-acceptance litigation in
                district court concerning whether appellant could reserve its right to seek
                attorney fees under NRS 18.010(2)(a); (3) $11,028 for litigating
                respondents' writ petition in Docket No. 63369 on that same issue; (4)
                $13,233 for post-writ petition litigation in district court concerning
                whether a settling party could be a "prevailing party" under NRS
                18.010(2)(a); and (5) $15,075 for litigating appellant's appeal in Docket No.
                66707 on that same issue.
                            In a November 10, 2015, order, the district court awarded
                appellant $46,465 in fees, consisting of the full amount requested for time
                frame 1, none of the amounts requested for time frames 2 and 4, and a
                combined total of $12,600 for time frames 3 and 5. On appeal, appellant
SUPREME COURT
        OF
     NEVADA


10) I947A

                                                                                   10-191Li
                      contends that the district court abused its discretion in (1) failing to
                      explain why it did not award the full amounts requested for time frames 3
                      and 5, and (2) failing to explain why it denied outright the amounts
                      requested for time frames 2 and 4.    See Las Vegas Metro. Police Dep't v.
                      Blackjack Bonding, Inc., 131 Nev., Adv. Op. 10, 343 P.3d 608, 614 (2015)
                      (reviewing an award of attorney fees for an abuse of discretion). We
                      address each issue in turn.
                                   With regard to the first issue, respondents correctly argue on
                      appeal that no fees should have been awarded for time frames 3 and 5, as
                      NRS 18.010(2) does not authorize an award of appellate attorney fees.    See

                      Bd. of Gallery of History, Inc. v. Datecs Corp., 116 Nev. 286, 288, 994 P.2d
1149, 1150 (2000) ("There is no provision in [NRS 18.010(2)11 authorizing
                      the district court to award attorney fees incurred on appeal.");      Bobby

                      Berosini, Ltd. v. People for the Ethical Treatment of Animals,     114 Nev.
1348, 1356-57, 971 P.2d 383, 388 (1998) (concluding that NRS 18.010 does
                      not entitle a party to attorney fees on appeal because the statute "does not
                      explicitly authorize attorney's fees on appeal")'; cf. Pan v. Eighth Judicial


                            1 We recognize that footnote 4 of our disposition in Docket No. 66707
                      may have caused confusion for appellant and the district court. However,
                      our observation that "fees from [that] appeal may be warranted" was not
                      intended to absolve appellant of its obligation to demonstrate that those
                      fees were authorized by a statute, rule, or contractual provision. See Bd.
                      of Gallery of History, Inc. v. Datecs Corp., 116 Nev. 286, 288, 994 P.2d
1149, 1150 (2000). To the extent that the rationale in Datecs and Bobby
                      Berosini is at odds with the rationale in In re Estate and Living Trust of
                      Miller, 125 Nev. 550, 555, 216 P.3d 239, 243 (2009), and Muss° v. Binick,
                      104 Nev. 613, 614-15, 764 P.2d 477, 477 (1988), we need not harmonize
                      those cases in this appeal, as appellant has not cogently argued the issue.
                      See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d
1280, 1288 n.38 (2006).

SUPREME COURT
        OF
     NEVADA
                                                            2
                ic,
(0) 1947A c-f1Dif
                 Dist. Court, 120 Nev. 222, 229, 88 P.3d 840, 844 (2004) ("A petition for writ
                 relief invokes this court's original jurisdiction."). Thus, we need not
                 consider whether the district court abused its discretion in declining to
                 award more than $12,600 for time frames 3 and 5. However, because
                 respondents did not file a notice of cross-appeal from the district court's
                 order, we lack jurisdiction to vacate the $12,600 that was awarded.         See

                 Ford v. Showboat Operating Co., 110 Nev. 752, 755, 877 P.2d 546, 548
                 (1994) (concluding that a party "who seeks to alter the rights of the parties
                 under a judgment must file a notice of cross-appeal"). Accordingly, we
                 affirm the district court's November 10, 2015, order to the extent that it
                 awarded $12,600 in fees for time frames 3 and 5.
                             With regard to the second issue, appellant correctly points out
                 that the district court failed to even mention time frames 2 and 4 in its
                 November 10, 2015, order, let alone provide any explanation for denying
                 outright the requested fees for those time frames.        Cf. Lyon v. Walker

                 Boudwin Constr. Co., 88 Nev. 646, 651, 503 P.2d 1219, 1221-22 (1972)
                 (recognizing that a district court abuses its discretion when it fails to state
                 a reason for denying a request for attorney fees). In opposition,
                 respondents appear to suggest that the district court impliedly determined
                 that fees for those time frames were not recoverable because those fees
                 were incurred after respondents accepted appellant's offer of judgment. To
                 the extent that this was the district court's reasoning, we reject it, as
                 respondents did not identify any authority that would prohibit appellant
                 from seeking fees that it incurred post-acceptance. In the absence of any
                 specific arguments by respondents regarding the propriety of the amounts
                 of fees requested for time frames 2 and 4, we conclude that the district
                 court erred in failing to award appellant the full amounts requested for

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    0
                  those time frames. Accordingly, we reverse the district court's November
                  10, 2015, order to the extent that it declined to award appellant's
                  requested fees for time frames 2 and 4.
                              In sum, we affirm the district court's November 10, 2015,
                  order to the extent that it awarded attorney fees in the combined amount
                  of $12,600 for time frames 3 and 5. 2 Additionally, we reverse the district
                  court's November 10, 2015, order to the extent that it declined to award
                  appellant's requested fees for time frames 2 and 4 and remand this matter
                  for the district court to enter a judgment in favor of appellant consistent
                  with this order.
                              It is so ORDERED.
                                                                     7.)
                                                                     Ate "74
                                                             Douglas


                                                                                           J.



                                                                                           J.




                  cc: Hon. Leon Aberasturi, District Judge
                       Law Office of James Shields Beasley
                       Law Offices of Roderic A. Carucci
                       Third District Court Clerk




                        We necessarily affirm the award of fees for time frame 1 and the
                        2
                  award of costs because those awards have not been challenged on appeal.


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e.